Citation Nr: 1717169	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to September 1979.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This matter was previously before the Board in August 2016, at which time the issue on appeal was remanded for additional development.  The case now returns to the Board for further appellate review.  


FINDING OF FACT

A back disability not etiologically related to the Veteran's active service, and thoracolumbar spine arthritis was not present to a compensable degree within one year of the Veteran's separation from active service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of thoracolumbar spine arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 


Analysis

The Veteran asserts that he has a back disability as a result of active service.  Specifically, the Veteran asserts that he injured his back in active service while making parachute jumps with hard landings; carrying heavy equipment, gun parts, and ammo for long distances over rough terrain while in a mortar platoon; dropping a tow truck tow bar on his foot, breaking his toe; and being involved in a helicopter crash while on active duty.  The Veteran also asserts that his hernia operation, which was performed while he was in active service, is evidence of the strain on his body while in the military.  

Service treatment records (STRs) are silent for complaints of, or treatment for, a back injury while the Veteran was in active service.  The STRs show that the Veteran was treated for a hernia while on active duty, that he received a hernia repair surgery and was placed on restriction for one month where he was not allowed to perform any heavy straining, lifting, jumping, or crawling.  However, there is no indication of back problems while in active service.  Further, in July 1979, the Veteran was afforded a separation examination.  At that time, the Veteran's spine was noted to be clinically normal upon physical examination and there is no other indication from the examination report that the Veteran had a back disability at the time of his separation from active service.  

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with degenerative disc disease of the lumbar spine in 2010.  There are no medical records showing a back injury before that time.  However, the Veteran has asserted that he has experienced back pain ever since his twenties and that the pain had increased in severity over the years.  

At a November 2012 VA examination, the Veteran reported that he started to feel back pain while in his twenties.  The examiner diagnosed degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's back disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran did not receive treatment for a back disability while in active service and his separation examination was negative for complaints of a back disability.  The examiner further noted that there was a lack of documented chronicity between the Veteran's current diagnosis and his active service as there was no documentation of a back disability until 2010.  

In August 2016, the Veteran's claim file was returned to the VA Medical Center for review and an addendum opinion.  The examiner noted that a complete review of the claims file was undertaken in preparation of the addendum opinion.  Further, the examiner cited to relevant evidence in the record that was considered particularly important in forming the opinion.  Additionally, the examiner provided documentation or medical citations and studies pertinent to the question in this appeal.  The examiner opined that it was less likely than not that the Veteran's back disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that a 2012 magnetic resonance imaging scan (MRI) showed that the Veteran's entire thoracolumbar spine was involved with degenerative changes of some kind (bony and disc).  The examiner noted that when the entire spine was involved, aging was the most common cause.  The examiner further noted that had the Veteran experienced a disc injury while in service, he would have suffered an acute onset of pain and sought treatment for such.  The examiner noted that since the Veteran sought treatment for other ailments while in service, it would have made sense that he would have also sought treatment for an acute onset of back pain during that time.  The examiner further noted that while the trauma of multiple parachute jumps carrying heavy equipment would be expected to cause an acute disc injury, it would have caused the injury at the time of the actual trauma and not some years later as herniation of discs does not occur remotely, but at the time of injury.  Again, in the Veteran's case, there is no indication from the STRs that the Veteran ever sought treatment for back pain while he was in active service.  Further, the examiner noted that arthritis due to trauma is medically documented to occur within 5-10 years of the trauma.  However, in the Veteran's case, there were no imagining studies documenting arthritis until 2012.  

The November 2012 and the August 2016 examination and opinion reports, when read in conjunction with one another, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative evidence of record.  

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of a back disability or back pain.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced back pain since active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  The Board notes that there is no record of treatment for a back disability, or even back pain, while the Veteran was in active service.  While the Board acknowledges that not all symptoms are always reported to medical during service, that is not likely to be the case for this particular Veteran.  In this regard, the Board notes that the evidence of record shows that the Veteran actually received a fair amount of treatment for various ailments while he was in active service.  However, there is no evidence in the STRs showing that the Veteran was ever seen for complaints of a back disability or back pain.  Further, the Veteran did not make complaints of back pain at the time of his July 1979 separation examination.  Given the Veteran's STRs of record, the Board finds it unlikely that the Veteran would not have also reported to medical for treatment of back pain during service if he had in fact been experiencing such symptoms.  

Additionally, there is no evidence of record indicating that the Veteran ever sought treatment for back pain until 2010, at the earliest, more than 20 years following his separation from active service.  There is also no indication from the treatment records that the Veteran ever provided a detailed account of back injury in service or that he had experienced back pain since service, prior to filing a claim for such in 2010.  Further, the VA examiners have competently opined that the Veteran's current degenerative disc disease is not related to his active service, and those opinions are the most probative evidence of record.  Because the Veteran's statements are not supported by the record, the Board finds that his statements that he has experienced back pain service are not credible.   

Again, while the Veteran is competent to report symptoms of back pain, he is not competent to link his current diagnosis to active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiological opinion in this case.

Additionally, as discussed above, there is no indication that the Veteran was diagnosed with thoracolumbar spine arthritis to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a back disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


